            Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

     TRACEY MORIN,
                                                       CV 19-206-M-KLD
                           Plaintiff,

     vs.                                                ORDER

     JERRY NIELSEN, JANICE
     NIELSEN, JOHN DOES A,B,C,

                           Defendants.

           This negligence action comes before the Court on Defendants Jerry and

Janice Nielsen’s motion for summary judgment on pro se Plaintiff Tracey Morin’s

damage claims. For the reasons set forth below, Defendants’ motion is granted and

this case is dismissed.

I.         Background

           This lawsuit arises from a rear-end motor vehicle collision that took place on

August 21, 2016, when the front of Defendants’ vehicle impacted the rear of

Plaintiff’s vehicle while traveling westbound on an interstate highway in Montana.

                                              1
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 2 of 19



(Doc. 9 at 2). On August 19, 2019, Plaintiff filed this action against Defendants in

state court alleging a common law negligence claim. (Doc. 14). In their state court

answer, Defendants admitted that “Jerry Neilsen’s negligent operation of his

vehicle” caused the accident. (Doc. 15 at ¶ 2). Defendants later removed the case to

this Court based on diversity jurisdiction. (Doc. 1). Plaintiff’s complaint includes a

request for specific performance that Defendants pay the repair value of her vehicle

and all property losses, an award of reasonable attorney fees, the cost of a rental

replacement for Plaintiff’s vehicle, and such other and further relief allowable by

law. (Doc. 14 at 4).

      On June 16, 2020, Plaintiff filed her expert disclosure identifying two

experts: Plaintiff and her father, Leroy Morin. (Doc. 18). Plaintiff intended to

testify as an expert on several matters, including the fear, pain, trauma, and

emotional distress she suffered as a result of the accident. (Doc. 18 at 2). Plaintiff

was driving her father’s truck at the time of the accident, and stated that her father

would testify as an expert on the condition of the truck before and after the

accident. (Doc. 18 at 3). Defendants moved to preclude Plaintiff’s proffered

experts from testifying at trial, arguing that Plaintiff’s expert disclosure was

inadequate and did not satisfy the requirements of the Federal Rules of Civil

Procedure. (Doc. 19-20). Plaintiff did not file a response brief, and the Court

                                           2
          Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 3 of 19



granted Defendants’ motion on the ground that Plaintiff failed to comply with the

expert disclosure requirements of Rule 26 and had not shown that her failure to

comply with the rules was substantially justified or harmless. (Doc. 22).

         During discovery, Defendants served an interrogatory asking Plaintiff to

“specify with particularity any and all damages [she] is claiming in this lawsuit”

and to “include the nature of the damages claimed, and the method of computing or

determining the amount of damages for each such claim.” (Doc. 25-1 at 2-3).

Plaintiff answered with a seven-page narrative description of her alleged damages,

including property damage, medical expenses, pain and suffering, and emotional

distress. (Doc. 25-1 at 3-10). Defendants also served requests for production asking

Plaintiff to produce all documents supporting her damage claims, including

medical records. (Doc. 25-1 at 11-15). Plaintiff did not produce any medical

records or other documents supporting her damage claims in response to these

discovery requests. (Doc. 25-1 at 11-15). Discovery closed on August 28, 2020,

and Defendants filed the pending motion for summary judgment.

II.      Summary Judgment Standard

      Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The party seeking

                                           3
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 4 of 19



summary judgment bears the initial burden of informing the Court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of any genuine issue of material fact. Celotex

Corp. v. Cattrett, 477 U.S. 317, 323 (1986). A movant may satisfy this burden

where the documentary evidence produced by the parties permits only one

conclusion. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 251 (1986).

   Once the moving party has satisfied its initial burden with a properly supported

motion, summary judgment is appropriate unless the non-moving party designates

by affidavits, depositions, answers to interrogatories or admissions on file “specific

facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. 317, 324

(1986). The party opposing a motion for summary judgment “may not rest upon

the mere allegations or denials” of the pleadings. Anderson, 477 U.S. at 248.

      In considering a motion for summary judgment, the court “may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 130, 150 (2000); Anderson, 477 U.S. at 249-50. The Court must

view the evidence in the light most favorable to the non-moving party and draw all

justifiable inferences in the non-moving party’s favor. Anderson, 477 U.S. at 255;

Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir. 2007).

                                           4
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 5 of 19



      In general, “pro se litigants in the ordinary civil case should not be treated

more favorably than parties with attorneys of record.” Jacobsen v. Filler, 790 F.2d

1362, 1364 (9th Cir. 1986). This means that “[p]ro se litigants must follow the same

rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 576

(9th Cir. 1987). In the summary judgment context, however, courts are to construe

pro se documents liberally and give pro se litigants the benefit of any doubt.

Erickson v. Pardus 551 U.S. 89, 94 (2007); Frost v. Symington, 197 F.3d 348, 352

(9th Cir. 1999). Although Plaintiff is a formerly practicing attorney, the Court will

nevertheless evaluate Defendants’ summary judgment motion using the liberal

standards typically applicable to pro se litigants.

      As Defendants point out in their reply brief, Plaintiff filed her summary

judgment response brief five days after the September 30, 2020 court-ordered

deadline, and also failed to provide a statement of disputed facts that conforms to

the requirements of Local Rule 56.1(b). As a result, Defendants ask the Court to

deem Plaintiff’s failure to file a statement of disputed facts an admission that no

material facts are in dispute pursuant to Local Rule 56.1(d), and to deem their

summary judgment motion well-taken pursuant to Local Rule 7(d)(1)(B)(ii).

Notwithstanding these deficiencies, the Court will consider Defendants’ motion

and Plaintiffs’ response on the merits.

                                           5
          Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 6 of 19



      III.    Discussion

      Defendants argue they are entitled to judgment as a matter of law because

Plaintiff has not produced any admissible evidence to support her damage claims,

and seeks certain damages that are legally impossible for her to recover in this

action.

      A.      Proof of Damages

      Under Montana law, “[t]he four elements of a common law negligence claim

are duty, breach, causation, and damages. Each of these elements must exist for a

negligence claim to proceed.”1 Town of Superior Montana v. Asarco, Inc., 874

F.Supp.2d 937, 943 (D. Mont. 2004) (citing Massee v. Thompson, 90 P.3d 394,

400 (Mont. 2004)). When “a plaintiff fails to offer proof of any one of the elements

of negligence (duty, breach, causation, and damages), then summary judgment in

favor of the defendant is proper.” Town of Superior Montana, 874 F.Supp.2d at

943 (quoting Hinkle v. Shepherd School Dist. #37, 93 P.3d 1239, 1243-1244

(Mont. 2004)). An award of “damages must be supported by substantial evidence



      1 Sitting in diversity jurisdiction, this Court applies the substantive law of
Montana as the forum state. See Medical Laboratory Mgmt. Consultants v.
American Broadcasting Companies, Inc., 306 F.3d 806, 812 (9th Cir. 2002). The
proper measure of damages in a diversity case is an issue of substantive law. See
Clausen v. M/V New Carissa, 339 F.3d 1049, 1065 (9th Cir. 2003) (citing
Chesapeake & Ohio Ry. Co. v. Kelly, 241 U.S. 485, 491 (1916)).
                                          6
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 7 of 19



that is not mere guess or speculation, although mathematical precision is not

required.” In re Marriage of Mease, 92 P.3d 1148, 1155 (Mont. 2004).

While Defendants admit in their answer that “Jerry Nielsen’s negligent operation

of his vehicle” caused the accident at issue (Doc. 15 at ¶ 2), Plaintiff still must

present some competent evidence in support of any claimed damages for her

negligence action to survive summary judgment. See e.g. Town of Superior

Montana, 874 F.Supp.2d at 943; Weinberg v. Whatcom County, 241 F.3d 746, 752

(9th Cir. 2001) (affirming grant of summary judgment on negligence claim for

plaintiff’s failure to offer any proof damages, which was essential element of

negligence claim under Washington law).

             1.     Property Damage

      As set forth in her interrogatory answers, Plaintiff seeks to recover for

property damage to the 2001 Chevrolet pickup truck she was driving at the time of

the accident. (Doc. 25-1 at 7). Plaintiff explains that Defendants’ insurer offered

her $2,500 as the replacement value of her vehicle, after allegedly “bullying” the

repair shop to determine that the vehicle was totaled. (Doc. 25-1 at 7). Plaintiff

makes clear that she is not seeking the replacement value, however, and is instead

requesting damages for the cost to repair her vehicle. Plaintiff states in her

interrogatory answers that “[t]he repair estimate is $16,929.11.” (Doc. 25-1 at 7).

                                           7
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 8 of 19



      Significantly, however, Plaintiff did not produce any documents during

discovery to support these claimed damages. Defendants served Plaintiff with a

request for production asking her to “produce all documents identified” in her

interrogatory answers. (Doc. 25-1 at 15). Although Plaintiff referenced a repair

estimate of $16,929.11 in her interrogatory answer, she did not produce any

supporting documentation in answer to Defendants’ requests for production. (Doc.

25-1 at 15). In addition, Plaintiff’s proffered experts, who would have testified to

the value of her vehicle, have been excluded by the Court. (Doc. 22).

      Federal Rule of Civil Procedure 37(c)(1) plainly provides that “[i]f a party

fails to provide information or identify a witness as required by Rule 26(a) or (e),

the party is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” In responding to Defendants’ summary judgment motion, Plaintiff does

not dispute that she did not produce any documents during discovery establishing

either the replacement value or repair cost for her vehicle. Instead, Plaintiff claims

that any failure on her part to provide this information should be excused because

she provided Defendants and their insurance company with a written repair

estimate in the amount of $14,146.16 prior to litigation, and has attached a copy as

an exhibit to her response brief. (Doc. 30-1 at 2-4).

                                            8
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 9 of 19



       Defendants do not dispute that Plaintiff provided their insurer with a repair

estimate prior to litigation, but note that their insurer is not a party to this litigation

and represent in their reply brief that they never received a copy. Notably, Plaintiff

has not provided any evidence demonstrating that she provided Defendants with

the repair estimate prior to litigation. But even she did, such prelitigation

disclosure does not relieve Plaintiff of her discovery obligations. Courts in the

Ninth Circuit have consistently held that a party responding to a request for

production is required to produce responsive documents within the party’s

possession, custody, or control even if it is believed that the opposing party already

possesses the documents. See e.g. Walt Disney Co. v. DeFabiis, 168 F.R.D. 281,

284 (C.D. Cal. 1996) (concluding the defendant was “required to produce

documents he has in his possession, custody or control, regardless of whether he

believes plaintiff already has those documents); Tatum v. Schwartz, 2007 WL

2220977, at *3 (E.D. Cal. Aug. 2, 2007) (“Regardless of whether plaintiff believes

the documents are in defendant’s possession, she has an obligation to produce

documents in her ‘possession, custody, or control’ that are responsive to a Rule 34

request for production’.”). See also Linn v. Whitaker, 152 P.3d 1282, 1288 (Mont.

2007) (citing Smith v. Butte-Silver Bow County, 916 P.2d 91, 94 (Mont. 1996))

(holding nothing in the Montana Rules of Civil Procedure permits a party to

                                             9
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 10 of 19



withhold evidence in discovery” on the basis of that party’s belief or opinion that

the opposing party already possesses the required information.”).

      Thus, even assuming Plaintiff voluntarily provided Defendants with the

repair estimate before litigation began, she was not relieved of her discovery

obligation to provide the repair estimate and any other responsive documents

within her possession, custody, or control in answer to Defendants’ requests for

production. Because Plaintiff did not produce the repair estimate during discovery,

and her failure to do so was not substantially justified or harmless, she cannot rely

on it to defeat Defendants’ motion for summary judgment.

      Even if the repair estimate was admissible, Defendants argue Plaintiff has

not demonstrated that the repair cost of her vehicle is the proper measure of

damages. Montana Code Annotated § 27-1-306 provides that “[t]he measure of

damages in a case in which the cost of repairing a motor vehicle exceeds its value

is the actual replacement value of the motor vehicle. The statute defines “actual

replacement value” as “the actual cash value of the motor vehicle immediately

prior to the damage.” Mont. Code Ann. § 27-1-306. Thus, to recover the cost of

repairing her vehicle, Plaintiff would have to demonstrate that the actual

replacement value of the vehicle immediately before the accident exceeded the

repair cost. As Defendants correctly point out, however, Plaintiff has not come

                                          10
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 11 of 19



forward with any admissible evidence whatsoever of the actual replacement value

of her vehicle, much less provided any evidence that the replacement value

exceeded the estimated repair cost. Therefore, applying the statutory language,

Plaintiff’s damages would be limited to actual replacement value. But because

Plaintiff does not have any admissible evidence of her vehicle’s actual replacement

value, she cannot recover replacement value as a measure of damages.

      In responding to Defendants’ summary judgment motion, Plaintiff argues

the measure of damage provisions set forth in Mont. Code Ann. § 27-1-306 are

limited to insurance claims, and do not apply to her because she was not a party to

the contract between Defendants and their insurance company. This argument fails,

however, because Section 306 plainly governs “the measure of damages in a case”

and is not limited to insurance claims. Plaintiff next argues that Mont. Code Ann. §

27-1-317 should apply instead, and she should be allowed to recover for “all

detriment” caused by Defendants’ negligence. Section 317 provides that “[f]or the

breach of an obligation not arising from contract, the measure of damages, except

where otherwise expressly provided by this code, is the amount which will

compensate for all the detriment proximately caused thereby, whether it could have

been anticipated or not.” Mont. Code Ann. § 27-1-317 (emphasis added). Contrary

to Plaintiff’s argument, Section 317 does not apply here because, as “otherwise

                                         11
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 12 of 19



expressly provided by this code,” motor vehicle damages are governed by the more

specific provisions of Section 306. Finally, Plaintiff argues her truck has

sentimental “peculiar value,” which she should be allowed to recover under Mont.

Code Ann. § 27-1-305. Section 305 provides that if “a certain property has a

peculiar value to a person recovering damages for deprivation thereof or injury

thereto, that may be deemed to be its value against one who had notice thereof

before incurring a liability to damages in respect thereof or against a willful

wrongdoer.” Plaintiff did not disclose during discovery that she is seeking damages

for the peculiar value of her vehicle, and even if she had, she has not presented any

evidence that Defendants had notice of the peculiar value before the accident, as

required to recover under Section 305.

      Because Plaintiff has not presented any admissible evidence of the estimated

repair cost or replacement value of her vehicle as required to recover damages

under Mont Code Ann. § 27-2-306, and the other damage statutes she relies on are

inapplicable, Plaintiff’s claim for property damage to her 2001 Chevrolet truck is

subject to summary judgment.

      As set forth in her interrogatory answers, Plaintiff also seeks to recover loss

of use damages based on the cost of renting a substitute vehicle after the accident.

(Doc. 25-1 at 7). Plaintiff has not produced any car rental invoices, however, or

                                          12
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 13 of 19



come forward with any other evidence of damages due to loss of use. Absent any

admissible supporting evidence, Plaintiffs cannot maintain a claim for loss of use

damages. To the extent Plaintiff also seeks to recover for property damage to a

boom box and CDs that were in the truck at the time of the accident (Doc. 25-1 at

7-8), Plaintiff has not presented any evidence in support of these claimed damages,

and does not respond to Defendants’ argument that this portion of her property

damage claim should be summarily dismissed.

             2.    Medical Expense Damages

      Plaintiff states in her interrogatory answers that she was injured in the

accident and seeks to recover medical expenses. (Doc. 25-1 at 4-5). Plaintiff claims

that she went to the emergency room after the accident, and alleges that

Defendants “refused to pay the emergency room bill and ultimately for any health

care to address” her injuries. (Doc. 25-1 at 4). Plaintiff explains that her emergency

room bill went into collection, and she could not afford to seek additional medical

treatment. (Doc. 25-1 at 4-5).

      During discovery, Defendants served Plaintiff with requests for production

asking her to provide copies of her medical records and medical bills. (Doc. 25-1 at

11-15). Plaintiff responded that she did not have any medical records, however,

and has not produced any medical records documenting her alleged emergency

                                          13
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 14 of 19



room visit. Nor has Plaintiff produced the medical bill from her alleged emergency

room visit. In fact, while Plaintiff testified vaguely at her deposition that she

thought the emergency room bill “was around $600,” she could not recall the exact

amount of the bill and did not know whether it had been paid. (Doc. 25-2 at 1).

      Plaintiff does not dispute that she failed to produce any documents during

discovery to support her alleged medical expense damages. Plaintiff still has not

produced a copy of her alleged emergency room bill, even in responding to

Defendants’ summary judgment motion. Although Plaintiff states in her response

brief that she provided Defendants with a copy of her emergency room bill before

filing suit, she has not come forward with any evidence to that effect. But even if

Plaintiff had voluntarily given Defendants a copy of the emergency room bill prior

to litigation, doing so would not have relieved her of her obligation to produce the

document during discovery. As discussed above, a party responding to a request

for production must produce responsive documents within the party’s possession,

custody, or control even if it is believed that the opposing party already possesses

the documents.

      Because Plaintiff has not presented any admissible evidence that she

incurred any medical expenses as a result of the accident, Defendants are entitled

to summary judgment on her claim for medical damages.

                                           14
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 15 of 19



             3.    General Damages

      In addition to the special damages discussed above, Plaintiff’s interrogatory

answers reflect that she is also seeking general damages for pain and suffering and

emotional distress. (Doc. 25-1). Defendants argue Plaintiff’s claim for general

damages should be dismissed because she did not provide any medical records

during discovery, thereby depriving them of the opportunity to challenge whether

her alleged damages are causally related to the accident.

      With respect to pain and suffering, Plaintiff claims that she sustained

“painful” bodily injuries in the accident, but could not afford “medical treatment to

deal with the bodily injuries that resulted eventually from such a forceful blow that

broke even metal.” (Doc. 25-1 at 5). While a plaintiff may recover damages for

pain and suffering resulting from physical injuries caused by a defendant’s

negligence, as discussed above Plaintiff has not come forward with any medical

records or other admissible evidence demonstrating that she was physically injured

in the accident. The Court agrees with Defendants, that because Plaintiff does not

point to any admissible evidence of physical injury, she cannot prove the accident

caused her any pain and suffering and they cannot effectively cross-examine her on

the issue. Notably, Plaintiff does not argue otherwise in her response brief. Absent

any admissible evidence of physical injury, Plaintiff cannot recover damages for

                                         15
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 16 of 19



pain and suffering.

      Construing Plaintiff’s discovery responses liberally, she also claims to have

suffered emotional distress damages. She asserts that her “emotional distress

damages include the pain of not being able to get medical care and being sent to

collection because of the Defendants’ negligence.” (Doc. 25-1 at 6). She states that

Defendants’ “fake concern” at the scene of the accident emotionally hurt her, and

says “[i]t was emotionally damaging that the Defendants refused to pay for the

damage to [her] vehicle.” (Doc. 25-1 at 6).

      “Montana law currently recognizes two ways for plaintiffs to recover

emotional distress damages: (1) by asserting an independent claim for negligent or

intentional infliction of emotional distress; or (2) by claiming emotional distress

damages parasitic to an underlying tort claim.” Childress v. Costco Wholesale

Corporation, 2020 WL 6127724 at * 2 (9th Cir. Oct. 19, 2020). Here, Plaintiff has

not asserted an independent, stand-alone claim for negligent or intentional

infliction of emotional distress. Rather, Plaintiff is seeking emotional distress

damages parasitic to her underlying negligence claim.

      While a plaintiff may recover parasitic emotional distress damages for an

underlying negligence claim for physical injury, as discussed above Plaintiff has

not presented any medical records or other admissible evidence that she suffered

                                          16
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 17 of 19



any physical injury in the accident. Whether Montana law also allows parasitic

emotional distress damages for an underlying negligence claim for personal

property damage or loss is not clear. In fact, the Ninth Circuit recently certified this

very question to the Montana Supreme Court. Childress v. Costco Wholesale

Corporation, 2020 WL 6127724 at * 1 (9th Cir. Oct. 19, 2020). But even assuming

parasitic emotional distress damages for a negligence claim for personal property

damages are allowable, as discussed above Plaintiff does not have any admissible

evidence of personal property damage as would be required to recover for any

associated emotional distress.

      Again, Plaintiff does not respond to this aspect of the Defendants’ summary

judgment motion, and does not provide any authority for the proposition that she

should be allowed to seek general damages without proof of special damages in a

negligence action like this one. For these reasons, Defendants are entitled to

summary judgment on Plaintiff’s claim for general damages.

      B.     Legally Unrecoverable Damages

      Plaintiff also seeks an award of reasonable attorney fees. (Doc. 14 at 4).

Defendants argue Plaintiff is not legally entitled to attorney fees for two reasons,

both of which are correct. First, Montana follows the American rule that a party in

a civil action is not entitled to attorney fees absent a specific contractual or

                                           17
        Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 18 of 19



statutory provision. See Mountain West Farm Bureau Mutual Ins. Co., 38 P.3d

825, 828 (Mont. 2001). Here, there is no contractual, statutory, or common law

basis for Plaintiff’s claim for attorney fees. Second, Defendants argue that even if

there was, attorney fees are forbidden where, as here, a party is not represented by

a licensed attorney. Mont. Code Ann. § 37-61-215. Because Plaintiff is not

licensed to practice law in Montana and is proceeding pro se, she is not entitled to

attorney fees and Defendants are entitled to summary judgment on this claim as

well.

        Finally, to the extent Plaintiff seeks damages based on Defendants’ alleged

refusal to advance pay her property damages and/or medical expenses, thereby

“forcing” her to file this lawsuit (Doc. 25-1 at 9), Defendants argue her claims are

legally deficient. Plaintiff does not respond to this aspect of Defendants’ motion,

which is well-taken. The Montana Supreme Court has applied Montana’s Unfair

Trade Practices Act, §§ 33-18-101 et seq., to hold that an “insurer” is required to

make advance payment when certain criteria are met. Ridley v. Guaranty National

Ins. Co., 951 P.3d 987, 992 (Mont. 1997). As Defendants correctly point out, no

Montana court has extended to the duty to make advance payments to insured

individuals. Accordingly, any claim by Plaintiff for damages arising out of

Defendants’ alleged failure to make advance payments is properly dismissed.

                                          18
       Case 9:19-cv-00206-KLD Document 41 Filed 11/13/20 Page 19 of 19



III.   Conclusion

       As discussed above, Plaintiff has not produced any admissible evidence of

damages, and seeks certain damages that are legally impossible for her to recover

in this action. Absent any viable claim for damages, Defendants are entitled to

summary judgment and this negligence action is properly dismissed.2

Accordingly,

       IT IS ORDERED that Defendants’ Motion for Summary Judgment re:

Damage Claims (Doc. 23) is GRANTED and this case is DISMISSED.

       IT IS FURTHER ORDERED that Defendants’ Motion in Limine (Doc. 28)

is DENIED as moot and all remaining deadlines, including the jury trial scheduled

for December 14, 2020 are hereby VACATED.

             DATED this 13th day of November, 2020.

                                           ________________________________
                                           Kathleen L. DeSoto
                                           United States Magistrate Judge




2 Plaintiff briefly argues in her reply brief that she “should be granted Summary
Judgment regarding her damages.” (Doc. 20 at 6).To the extent this argument can
be liberally construed as a cross-motion for summary judgment, it fails on the
merits for the reasons set forth above, and is procedurally deficient because it was
made after motions deadline has passed and it does not satisfy the requirements of
Local Rules 7.1(c)(1) and 56.1(a).
                                         19
